40 F.3d 474
309 U.S.App.D.C. 218
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re LEGAL COUNSEL, INC., trading as Speights & Micheel,trading as Nathaniel H. Speights, trading asIverson O. Mitchell, trading as RichardA. Micheel, Petitioner.
No. 94-7079.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for writ of prohibition (mandamus), the supplement and the praecipe, the answers thereto, and the reply, it is


2
ORDERED that the petition for writ of prohibition be denied.  Petitioner has not demonstrated that entitlement to the writ is "clear and indisputable," or that an appeal would have been "clearly inadequate."   See Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 384 (1953) (a petitioner for mandamus must demonstrate that his right to issuance of the writ is clear and indisputable);   In re GTE Service Corp., 762 F.2d 1024, 1026 (D.C.Cir.1985) (a petition for a writ of mandamus will usually be denied "when the petitioner could have invoked an adequate, ordinary remedy");   Knable v. Wilson, 570 F.2d 957, 961 (D.C.Cir.1977) (only where an appeal can promise no more than a clearly inadequate remedy may the remedy of mandamus be resorted to).  Moreover, petitioner has not demonstrated that any further action by the district court is imminent.  To obtain review of the contempt order and punishment, petitioner must immediately file an appeal.